 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1004 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Congratulating the Northwestern University Feinberg School of Medicine for its 150 years of commitment to advancing science and improving health. 
 
 
Whereas, on March 12, 1859, the origins of Northwestern University Feinberg School of Medicine began with Drs. Hosmer A. Johnson, Edmund Andrews, Ralph N. Isham, and David Rutter signing an agreement to establish the medical department of Lind University, which provided the first graded curriculum in a United States medical school; 
Whereas, on October 9, 1859, the medical school marked its first session; 
Whereas, on April 26, 1864, the medical department of Lind University became Chicago Medical College; 
Whereas in 1870, Chicago Medical College entered into an agreement with Northwestern University to serve as the University’s Department of Medicine; 
Whereas in 2002, Northwestern University Board of Trustees renamed the medical school in honor of benefactor Reuben Feinberg; 
Whereas the Feinberg School of Medicine is one of the Nation’s pre-eminent medical schools, producing the next generation of leaders in medical and related fields through its innovative research and educational programs; 
Whereas the Feinberg School of Medicine supports the provision of the highest standard of clinical care by its clinical affiliates for their patients; 
Whereas the Feinberg School of Medicine is cited annually by national college rankings as one of the top medical schools for research; 
Whereas Feinberg School of Medicine alumni are leaders in their fields; 
Whereas the Feinberg School of Medicine is a leader in aligning experts from various disciplines to create a collaborative research enterprise that explores the fertile discovery space between disciplines; and 
Whereas Feinberg School of Medicine faculty are nationally and internationally prominent physicians and scientists who have an impact on our most pressing medical and research issues: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Feinberg School of Medicine on the momentous occasion of its 150th anniversary, and expresses its best wishes for continued success; 
(2)recognizes and commends the Feinberg School of Medicine for its dedication to educating world class physicians and scientists, sponsoring cutting edge medical research, and providing highly specialized clinical care; and 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the Feinberg School of Medicine for appropriate display. 
 
Lorraine C. Miller,Clerk.
